UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1874


ALPHA OUMAR DIALLO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2012              Decided:   February 28, 2012


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Cindy S. Ferrier, Assistant Director, Lindsay M.
Murphy,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alpha Oumar Diallo, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals    (Board)    denying   his   motion    to   reconsider.       We     have

reviewed    the   administrative       record    and   find    no     abuse    of

discretion in the denial of relief on Diallo’s motion.                      See 8

C.F.R. § 1003.2(a) (2011).        We accordingly deny the petition for

review for the reasons stated by the Board.             See In re: Diallo,

(B.I.A. July 13, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and   argument   would    not    aid    the

decisional process.

                                                              PETITION DENIED




                                       2